Exhibit 10.1
THE GREENBRIER COMPANIES INC.
2009 EMPLOYEE STOCK PURCHASE PLAN
Amendment No. 1
     The Greenbrier Companies, Inc. 2009 Employee Stock Purchase Plan (the
“Plan”) is hereby amended as follows:
     1. Grant Date. Section 5.1 of the Plan is amended by deleting the stricken
language and replacing that sentence with the underlined language, as set forth
below:
     “5.1 Upon receipt and acceptance by the Company of a valid subscription and
payroll deduction authorization from a participant, the Company shall offer to
sell Shares to such participant. The first day of the month in which Shares are
purchased on a participant’s behalf under the Plan shall be deemed the Grant
Date with respect to such Participant. Each date of purchase of Shares under the
Plan will be deemed to be the Grant Date with respect to the Shares purchased on
such date.”
     2. Offering Period. Section 5.2 of the Plan is amended by deleting the
stricken language and replacing that sentence with the underlined language, as
set forth below:
     “5.2 The offering period with respect to a participant shall begin on the
Grant Date and shall continue until the earlier of (a) the effective date of the
Participant’s termination in the Plan pursuant to Section 4.5, or (b) the
termination date of the Plan the last day of the month in which the purchase
occurs. The foregoing notwithstanding, the offering period shall in no event be
longer than five years from the Grant Date.”
     3. Effective Date. This Amendment No. 1 shall be effective as of January 1,
2010. Except as hereby amended the Plan shall remain in full force and effect.

            THE GREENBRIER COMPANIES, INC.
      By:   /s/ Maren J. Malik         Title: Vice President Administration     
       

Amendment No. 1 was ratified and approved by the Compensation Committee of The
Greenbrier Companies, Inc. Board of Directors on April 5, 2010.

